UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2013 Date of Reporting Period: 06/30/2012 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2012 VALUE - COMMON STOCKS 92.10% Consumer Discretionary - Durables & Apparel 7.01% 225,000 Leggett & Platt, Incorporated $4,754,250 135,000 Mattel, Inc. 4,379,400 100,000 Tupperware Brands Corporation 5,476,000 14,609,650 Consumer Discretionary - Media 2.40% 130,000 Time Warner Inc. 5,005,000 Consumer Discretionary - Services 2.31% 95,000 Darden Restaurants, Inc. 4,809,850 Consumer Staples - Food & Staples Retailing 4.64% 190,000 Sysco Corporation 5,663,900 135,000 Walgreen Co. 3,993,300 9,657,200 Consumer Staples - Food, Beverage & Tobacco 8.62% 135,000 Altria Group, Inc. 4,664,250 67,000 Philip Morris International Inc. 5,846,420 190,966 Rocky Mountain Chocolate Factory, Inc. 2,217,115 155,000 Unilever PLC 5,228,150 17,955,935 Energy 8.70% 280,000 Dorchester Minerals, L.P. 6,146,000 280,000 PAA Natural Gas Storage, L.P. 5,003,600 25,000 Plains All American Pipeline, L.P. 2,020,250 110,000 TOTAL S.A. 4,944,500 18,114,350 Financials - Diversified 2.51% 113,800 W.P. Carey & Co. LLC 5,238,214 Financials - Insurance 4.87% 205,000 Brown & Brown, Inc. 5,590,350 550,000 Old Republic International Corporation 4,559,500 10,149,850 Financials - Real Estate 11.28% 390,000 Cohen & Steers Quality Income Realty Fund, Inc. 4,075,500 60,000 Digital Realty Trust, Inc. 4,504,200 60,000 Mid-America Apartment Communities, Inc. 4,094,400 320,000 Monmouth Real Estate Investment Corporation - Class A 3,750,400 210,000 Sabra Health Care REIT, Inc. 3,593,100 415,000 Summit Hotel Properties, Inc. 3,473,550 23,491,150 Health Care - Equipment & Services 3.59% 91,300 Computer Programs and Systems, Inc. 5,224,186 50,000 National HealthCare Corporation 2,261,500 7,485,686 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 4.81% 95,000 Novartis AG 5,310,500 205,000 Pfizer Inc. 4,715,000 10,025,500 Industrials - Capital Goods 8.62% 272,100 Douglas Dynamics, Inc. 3,877,425 90,000 Emerson Electric Co. 4,192,200 61,300 National Presto Industries, Inc. 4,276,901 90,000 Snap-on Incorporated 5,602,500 Page 1 17,949,026 Industrials - Commercial & Professional Services 3.74% 196,770 Healthcare Services Group, Inc. 3,813,403 150,000 Republic Services, Inc. 3,969,000 7,782,403 Industrials - Transportation 2.07% 120,000 Ryder System, Inc. 4,321,200 Information Technology - Hardware & Equipment 1.70% 175,000 Molex Incorporated - Class A 3,540,250 Information Technology - Semiconductors & Semiconductor Equipment 2.06% 130,000 Microchip Technology Incorporated 4,300,400 Information Technology - Software & Services 5.09% 48,066 Computer Services, Inc. 1,547,725 130,000 Paychex, Inc. 4,083,300 295,000 Western Union Company (The) 4,967,800 10,598,825 Materials 3.44% 62,400 Greif, Inc. - Class B 2,806,128 160,000 RPM International, Inc. 4,352,000 7,158,128 Telecommunication Services 2.40% 140,000 AT&T Inc. 4,992,400 Utilities 2.24% 82,000 Integrys Energy Group, Inc. 4,663,340 TOTAL COMMON STOCKS (cost $173,541,777) 191,848,357 PREFERRED STOCKS 1.12% Financials - Banks 0.42% 34,286 ASBC Capital I Trust Preferred 7.625%, 06/15/32, Callable, Cumulative 868,122 Financials - Real Estate 0.70% 57,800 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable 1,465,808 TOTAL PREFERRED STOCKS (cost $2,277,336) 2,333,930 CONVERTIBLE PREFERRED STOCK 1.50% Financials - Diversified 1.50% 3,194 Bank of America Corporation 7.25% Non-Cumulative Convertible Preferred Stock Series L (cost $3,067,930) 3,114,150 SHORT -TERM INVESTMENTS 5.30% Commercial Paper - 4.61% $ Citigroup Funding Inc. 07/02/12, 0.40% 1,275,000 1,000,000 Stanley Black & Decker Inc. 07/02/12, 0.33% 1,000,000 1,000,000 Devon Energy Corporation 07/03/12, 0.31% 999,991 862,000 Hasbro, Inc. 07/05/12, 0.41% 861,970 433,000 Bemis Company, Inc. 07/06/12, 0.40% 432,981 500,000 General Mills, Inc. 07/09/12, 0.22% 499,979 465,000 Stanley Black & Decker Inc. 07/09/12, 0.34% 464,969 1,000,000 Consolidated Edison Company of New York, Inc. 07/11/12, 0.30% 999,925 550,000 Rockwell Automation, Inc. 07/12/12, 0.25% 549,962 1,000,000 Rockwell Automation, Inc. 07/12/12, 0.25% 999,931 725,000 Valspar Corporation 07/17/12, 0.37% 724,888 800,000 Hewlett-Packard Company 07/20/12, 0.45% 799,820 9,609,416 Variable Rate Security - 0.69% 1,439,120 American Family Financial Services, Inc.(1) 07/02/12, 0.10% 1,439,120 Page 2 TOTAL SHORT-TERM INVESTMENTS (cost $11,048,536) 11,048,536 TOTAL INVESTMENTS (cost $189,935,579) - 100.02% 208,344,973 LIABILITIES, NET OF OTHER ASSETS - (0.02)% (37,508 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $208,307,465 - % of net assets. (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of June 30 2012, investment cost for federal tax purposes was $189,524 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (8,679,259 ) - Net unrealized appreciation $18,820 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Preferred Stocks(1) 2,333,930 Level 2 - Convertible Preferred Stock(1) 3,114,150 Commercial Paper 9,609,416 Variable Rate Security 1,439,120 Level 3 - None - - Total $208,344,973 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/06/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/06/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/06/2012
